Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality of the rejection of the last Office action is withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Status of the Application

Status of the Application
Claims 68-76 and 88-91 are pending in the present application.  Based on applicant’s election of species, i.e., anaplastic astrocytoma from various tumors and temozolomide and afatinib from groups A and B, respectively (5/20/20), the instant claims will be examined according to MPEP § 803.02. 

Specification
The use of the term TARCEVA®, PICOGREEN®, FIRSTCHOICE®,ONCOMINE™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
The examiner notes the specification submitted July 15, 2021.  However, as per MPEP § 608.01(v) II, although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  

Claim Rejections - 35 USC § 112
The rejection of claims 68, 69, 71-76, 90 and 91 under 35 USC 112, second paragraph is maintained.
Applicant argues the term, “quinazoline EGFR inhibitor” is well-known and widely used in the art and that the EGFR-inhibiting activity of quinazoline EGFR inhibitors resides in their quinazoline moiety with reference to Cortot et al. (Cancer Res. 2013 January 15; 73(2): 834-843) and Huang et al. and (Mol Cancer Res; 9(3); 320-31).  Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, the plain meaning of the phrase “quinazoline EGFR inhibitor” is well-known.  The issue is which of the numerous quinazoline compounds known in the chemical art are encompassed by the phrase “quinazoline EGFR inhibitor”.  One of skilled in the art at the time of the present invention would not know without undue experimentation.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as TKI inhibitors.  As noted on page 2, 2nd paragraph of the reference (pointed out by applicant), neratinib, afatinib and dacomitinib are “quinazoline-based irreversible TKIs”.  However, neratinib,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 does not contain a quinazoline ring:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Huang’s study was limited to ZRS1, 

    PNG
    media_image4.png
    120
    197
    media_image4.png
    Greyscale
, referred to as a “novel combi-molecule” that contains an EGFR tyrosine kinase targeting quinazoline and a methyltriazene-based DNA damaging arm (see the Abstract and p. 320, right col., cited by applicant).
In other words, the definition of quinazoline-based EGFR inhibitor differs in the art as evidenced by Cortot and Huang.  As defined by Cortot, “quinazoline-based” does not imply the presence of a quinazoline ring system.
In short, the skilled artisan in the art would expect a “quinazoline EGFR inhibitor” to contain a quinazoline ring but as evidenced by Cortot, that is not necessarily the case.  Additionally, as evidenced by the vastly different structures and the fact that the skilled artisan in the pharmaceutical art would not expect every quinazoline containing compound to be an EGFR inhibitor, the scope of compounds necessary to practice the claimed invention is unclear.
For these reasons, the rejection of claims 68, 69, 71-76, 90 and 91 under 35 USC 112, second paragraph is maintained.

The rejection of claim 70 under 35 USC 112, 4th paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 68-76 and 88-91 under 35 USC 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1) is maintained.


    PNG
    media_image5.png
    145
    276
    media_image5.png
    Greyscale
 or a salt thereof and “at least one anti- neoplastic agent” which is a cell cycle signaling inhibitor, such as, 

    PNG
    media_image6.png
    157
    396
    media_image6.png
    Greyscale
, a quinazoline EGFR, for treatment of cancer, such as, glioma, glioblastomas, astrocytomas and glioblastoma multiforme (see the entire article, especially, Abstract; (page 12, paragraph 4; page 18, last paragraph - page 19, paragraph 2; page 26, line 7-page 27, paragraph 4; page 28, paragraph 2; page 28, last paragraph -page 29, paragraph 1; page 31, paragraph 5; page 32, paragraph 4; page 36, paragraph 4; page 46, paragraph 5; page 47, paragraph 3-4; page 48, lines 1-3; page 47, compound; claims 1, 10, 11, 36, 37).
The reference also teaches the addition of any anti-neoplastic agent that has activity against the tumor being treated including alkylating agents such as nitrogen mustards, cyclophosphamide, melphalan, busulfan and carmustine and RTK inhibitors, such as, EGFR inhibitors (see paragraph bridging pages 28/29; page 31, 4th full paragraph - page 32, 4th full paragraph). 



However,
Friedman teaches that temozolomide is a novel alkylating agent useful in the treatment of anaplastic astrocytoma (abstract) and
Gmeiner et al. teaches the treatment of brain tumor or cancer, including anaplastic astrocytoma tumor, with EFGR inhibitor such as afatinib can be employed as combination chemotherapy. ([0024] [0026] [0053]).  Gmeiner et al. also teach that astrocytoma is graded from | to IV depending on the speed of progression which includes anaplastic/malignant astrocytoma which is Grade III and glioblastoma multiforme which if Grade IV ([0026].

Additionally, as recognized by MPEP § 2144.06(I):

    PNG
    media_image7.png
    325
    639
    media_image7.png
    Greyscale


With regard to the characterization of the tumor set forth in claims 68 and 72-76, such is obvious because as evidenced by Gurova et al. (WO 2011/050353, cited by applicant on IDS submitted 05/21/2019), AR-positive cancers, including glioblastoma and astrocytoma can be identified by obtaining a biological sample and determining AR expression including isoforms and allelic variants (see page 3, lines 1-7, page 12, line 14 - page 14, line 9; especially claim 11). Therefore, the recitation of characterization of the glial tumor does not render the claimed invention non-obvious. The fact is, based on the knowledge in the art at the time of the present invention, one of skilled in the art could make said characterization before treatment of said patient.
In short, the patient, the cancerous tumor to be treated and the effect are the same.  An explanation of why the same cancerous tumor characterized by over expression of AR does not make novel or even unobvious in the treatment of the patient having the same conditions with the obvious combination of the same active agents encompassed by the claims.  Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
The rejection of claims 68-76 and 88-91 under 35 U.S.C. 103 over Cornfeld et al. (WO 2015/049650 A1) of record in view of Furr et al. (WO 01/76586, cited by applicant on IDS submitted 05/21/2019), Friedman (2000) and Gmeiner et al. (U.S. 2014/0255471 A1) is maintained.
Cornfeld teaches coadministration of an androgen receptor inhibitor (such as, enzalutamide or apalutamide (ARN-509)) with afuresertib (an Atk inhibitor) as well as the combination of a compound of formula I, i.e., enzalutamide:

    PNG
    media_image5.png
    145
    276
    media_image5.png
    Greyscale
 or a salt or solvate thereof and “at least one anti- neoplastic agent” which is a cell cycle signaling inhibitor, such as, 

    PNG
    media_image6.png
    157
    396
    media_image6.png
    Greyscale
, a quinazoline EGFR, for treatment of cancer, such as, prostate cancer, glioma, glioblastomas, astrocytomas and glioblastoma multiforme (see the entire article, especially, Abstract; (page 12, paragraph 4; page 18, last paragraph - page 19, paragraph 2; page 26, line 7-page 27, paragraph 4; page 28,
paragraph 2; page 28, last paragraph -page 29, paragraph 1; page 31, paragraph 5; page 32, paragraph 4; page 36, paragraph 4; page 46, paragraph 5; page 47, paragraph 3-4; page 48, lines 1-3; page 47, compound; claims 1, 10, 11, 36, 37).
The reference also teaches the addition of any anti-neoplastic agent that has activity against the tumor being treated including alkylating agents such as nitrogen th full paragraph - page 32, 4th full paragraph).
Cornfeld et al does not expressly teach temozolomide and afatinib to be combined with enzalutamide for the treatment of anaplastic astrocytoma or the combination of bicalutamide and erlotinib as recited by instant claim 91.

However, Furr teaches the combination of a non-steroidal antiandrogen, for example, bicalutamide and a quinazoline EGFR inhibitor, for example, gefitinib, erlotinib, canertinib and CL-387785, resulted in synergistic treatment of prostate cancer (see the entire article, especially Abstract; page 5, lines 17-27; page 6, line 24 - page 7, line 3).  In essence, Furr renders obvious the combination of bicalutamide and erolinib as recited by instant claim 91.
Based on the teaching of Furr of synergism with the combination of a non- steroidal antiandrogen and a quinazoline EGFR inhibitor, and the teaching of Cornfeld of similar compounds for treating glial tumor, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the composition of Furr would be useful in treating glial tumors and would show synergism.

Additionally,
Friedman teaches that temozolomide is a novel alkylating agent useful in the treatment of anaplastic astrocytoma (abstract) and
Gmeiner et al. teaches the treatment of brain tumor or cancer, including anaplastic astrocytoma tumor, with EFGR inhibitor such as afatinib can be 
As recognized by MPEP § 2144.06(I):

    PNG
    media_image8.png
    325
    639
    media_image8.png
    Greyscale

Therefore, the combination of temozolomide (an alkylating agent) and/or replacing gefitinib taught by Furr with afatinib (another quinazoline EGFR inhibitor) for treatment of anaplastic astrocytoma would have been prima facie obvious to the skilled artisan in the art at the time of the present invention because (i) each was known individually for treating astrocytoma which includes anaplastic astrocytoma and (ii) Furr teaches synergism with the combination of a non-steroidal antiandrogen and a quinazoline EGFR inhibitor
In other words, as noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s) and 
Furr provides a showing of synergism as discussed above.

In short, the patient, the cancerous tumor to be treated and the effect are the same. An explanation of why the same cancerous tumor characterized by over expression of AR does not make novel or even unobvious in the treatment of the patient having the same conditions with the obvious combination of the same active agents encompassed by the claims. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.

Response to Arguments
Applicant argues in the remarks filed 11/09/2021 and/or the declaration submitted 07/15/2021:
the state of the art at the time of the invention points to limited and insufficient therapeutic efficacy against glial tumors; does not provide suitable guidance as to the drugs or drug combinations that would provide enhanced, adequate efficacy and studies examining the use of RTK inhibitors such as afatinib and erlotinib in combination with alkylating agents such as temozolomide, reported on failure to enhancement in therapeutic efficacy, or even on reduced efficacy when further combined with additional cancer treatments (for example as disclosed by Reardon et al. 2015 and Peereboom et al., both of record) and, thus, provide evidence of the state of the art at the time of filing, teach away from the presently claimed invention;
that the combination as instantly claimed exhibits synergistic effects in a glioma model with reference to MPEP § 716.02 (a); and
synergy in a tumor of a particular origin (such as prostate) is not indicative of equivalent efficacy or synergy in other tumors of completely unrelated origins (such as glia).
Applicant’s argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Cornfeld teaches:

    PNG
    media_image9.png
    316
    592
    media_image9.png
    Greyscale
 (see page 47, lines 6-8 and 


Applicant argues the state of the art at the time of the invention points to limited and insufficient therapeutic efficacy against glial tumors; does not provide suitable guidance as to the drugs or drug combinations that would provide enhanced, adequate efficacy and studies examining the use of RTK inhibitors such as afatinib and erlotinib in combination with alkylating agents such as temozolomide, reported on failure to provide any enhancement in therapeutic efficacy, or even on reduced efficacy when further combined with additional cancer treatments (for example as disclosed by Reardon et al. 2015 and Peereboom et al., both of record) and, thus, provide evidence of the state of the art at the time of filing, teach away from the presently claimed invention.
Limited or insufficient therapeutic efficacy against glial tumors is not a teaching of no therapeutic efficacy against glial tumors.  As noted above, a reference is not limited to exemplified embodiments, it should be evaluated based on what it teaches the skilled artisan in the art.  
The art as discussed above in paragraph #s 8 and 9 teaches the use of the combination comprising the claimed compounds for treating cancers inclusive of glial tumors.  Applicant argues but does not provide any factual evidence on record that any of combination set forth by the prior art would not be useful in treating glial tumors.   
Applicant states the art examining the use of RTK inhibitors such as afatinib and erlotinib in combination with alkylating agents such as temozolomide, reported on failure to provide any enhancement in therapeutic efficacy, or even on reduced efficacy when 
However, the examiner fails to see how the teachings of Peereboom or Reardon, directed to the use of erlotinib or afatinib (RTK inhibitor) with temozolomide (alkylating agent) with/without radiation, would be a teaching away from the claimed invention.  Additionally, Reardon notes several factors should be considered when interpreting their results:

    PNG
    media_image10.png
    406
    362
    media_image10.png
    Greyscale
(see page 437, left col., 4th paragraph).  
Unlike Peereboom or Reardon, Cornfeld is directed to the use of an AR inhibitor (enzalutamide) and an Atk inhibitor as well as teaches the combination of an AR inhibitor (enzalutamide) and a signaling inhibitor, such as, an EGFR inhibitor:

    PNG
    media_image9.png
    316
    592
    media_image9.png
    Greyscale
.  Again, the examiner notes applicant has not provided any factual evidence that the compositions taught by Cornfeld would not be effective in treating glial as taught by the reference.
Lastly, applicant argues that the combination as instantly claimed exhibits synergistic effects in a glioma model with reference to MPEP § 716.02 (a); and synergy in a tumor of a particular origin (such as prostate) is not indicative of equivalent efficacy or synergy in other tumors of completely unrelated origins (such as glia).
The examiner notes applicant’s reference to Chao and Llovet as showing that antiandrogen agents have not shown any relevant antitumoral effect or survival benefit in HCC despite reports that HCC is associated with androgen or that tumors were AR positive in most HCC patients.  
Chao uses the phrase “may be” when describing the androgen dependency of HCC: 
    PNG
    media_image11.png
    16
    260
    media_image11.png
    Greyscale
 Additionally, Chao and Llovet are directed at HCC tumor and not glial tumors.  There are ample showing in the art of the use of antiandrogen in treating other tumors that are AR positive.  
Again, it is noted that applicant does not provide evidence that the combination as taught by Cornfeld would not be useful in treating glial tumors.

Synergy deals with the interaction between the compounds:
synergy
the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements, contributions, etc.; synergism.
Biochemistry, Pharmacology. the cooperative action of two or more stimuli or drugs.

Therefore, even if the efficacy of the combination differs between tumors, based on the showing of synergy with the combination of an antiandrogen and a quinazoline EGFR, the skilled artisan would have a “reasonable” expectation that when said combination is utilized in other tumors said synergism would also be seen.  
As per MPEP § 716.02 (a): “[a] greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.”
As shown in the art, the synergistic effect shown by applicant would be expected.
In summary, the art renders obvious the combinations comprising an AR inhibitor and an Akt inhibitor or a quinazoline EGFR inhibitor with/without additional anticancer agents for treating cancers such as glioma, glioblastoms, astrocytomas and glioblastoma multiforme.  The art also teaches synergy with the combination of an antiandrogen and a quinazoline EGFR.  Therefore, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that the 
For these reasons, the rejection of claims 68-76 and 88-91 under 35 U.S.C. 103 as set forth above in paragraph #s 8 and 9 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628